DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 16. The high-pressure fuel pump according to claim 14, wherein  a discharge valve seat member, on which the discharge valve seat is formed, is formed with a radial direction regulating portion that regulates displacement of the discharge valve in a direction perpendicular to a stroke axis.Note: This amendment exactly matches what is disclosed in the specification (see 
Claim 23, lines 4-5. –a press-fitting portion in which the discharge valve seat member on which the discharge valve seat is formed, is press-fitted into [[a]] the pump body;--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: New independent claim 14 discloses several new limitations that were not previously presented. These include: “the stroke direction regulating portion (8D1) is formed as a tapered surface (denoted as 8D1 in Figure 5), the discharge valve stopper (8D) is configured separately from the plug member (17), the discharge valve (8B) is configured by a ball valve, in the discharge valve stopper (8D), an outer peripheral surface of a range overlapping the tapered surface (8D1) in the stroke direction is press-fitted into the inner peripheral portion of the discharge valve chamber (see paragraph [0051] of the PG-Pub), and the plug member (17) is welded (at 17a) to a pump body (1) in which the discharge valve chamber is formed.”
The examiner previously relied on the teachings of Marino (US 2008/0292473, see final office action dated 09/03/2021) to render obvious the previous independent claim 1. However, Marino’s discharge valve stopper (16, 18 in Figure 1 or 38, 40 in Figure 3) is not press-fitted into the inner peripheral portion of the discharge valve 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746